UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-2478



UNDER SEAL,

                                              Plaintiff - Appellant,


          versus


UNDER   SEAL,    Individually;    UNDER    SEAL,
Individually;      UNDER     SEAL,      Trooper,
Individually and in his official capacity,
West Virginia State Police; UNDER SEAL,
Individually and in his official capacity,
Prosecuting     Attorney,     Kanawha     County
Magistrate   Court;   UNDER   SEAL,    Attorney,
Individually; UNDER SEAL, Individually and in
her official capacity Guardian Ad Litem,
Employed by the State of West Virginia; UNDER
SEAL, Individually and in her official
capacity,    Caseworker,    Child     Protective
Services, West Virginia Department of Health
and Human Services; UNDER SEAL, Individually
and in her official capacity, Caseworker,
Child Protective Services, West Virginia
Department of Health and Human Services; UNDER
SEAL, in his official capacity, Attorney, West
Virginia Child Support Enforcement Division,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CA-04-230)


Submitted:    April 27, 2005                 Decided:   May 24, 2005
Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Under Seal, for Appellant. George B. Vieweg, III, BAYLISS & PHELAN,
Charleston, West Virginia; Gary Edward Pullin, Wendy Elizabeth
Greve, Johnnie Edward Brown, PULLIN, FOWLER & FLANAGAN, PLLC,
Charleston, West Virginia; William P. Jones, OFFICE OF THE ATTORNEY
GENERAL, Charleston, West Virginia; Keith C. Gamble, PULLIN, FOWLER
& FLANAGAN, PLLC, Morgantown, West Virginia; Stephen R. Crislip,
Jill M. Obenchain, JACKSON KELLY, PLLC, Charleston, West Virginia;
Gerard Ray Stowers, John Mark Adkins, BOWLES, RICE, MCDAVID, GRAFF
& LOVE, PLLC, Charleston, West Virginia; Darrell V. McGraw, Jr.,
OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West
Virginia; Constance H. Weber, KAY, CASTO & CHANEY, Charleston, West
Virginia; Jeanine M. Anderson, Mark T. Barnes, Lara Spencer Smith,
BROWNSTEIN, HYATT & FARBER, Denver, Colorado, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Appellant appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on a

complaint filed under 42 U.S.C. § 1983 (2000).    We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.    See Under Seal v.

Under Seal, No. CA-04-230 (S.D. W. Va. Oct. 14, 2004).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -